DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendment of claim 1 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Doering et al. (EP0609721).
	Regarding claims 1-2, Doering discloses a panel comprising a plastic foam panel and two cover layers (0001). The cover layers being porous due to the permeability to water vapor (0015) and formed of a nonwoven fabric sheet (0017) and being integrally molded with the foam plastic layer (0007 and 0015). The foam comprising large cells in the interior (0015). 
	Doering does not expressly teach a ratio of Sw/Ft ≥ 0.5 where Ft represents a thickness of the foam molded body at a position in which a thickness of the wide space is maximum, and Sw represents a width of the wide space as claimed in claim 1, or St/Ft ≥ 0.1, where St represents the thickness of the wide space as claimed in claim 2. However, Doering teaches that it is known that pore size affects mechanical stability of the panel and thickness affects the weight (0003), and that both factors must be considered when forming the panels (0003 and 0005). Doering teaches that the size of the cells within the matrix can be targeted to reduce the intensity of the foaming reaction reducing pores size and thus increasing the density of the board in this area (0007) and that panels can be made to have improved penetration resistance at the top but the same properties of thermal insulation and soundproofing due to the center pores remaining large (0007). It is clear from the disclosure of Doering that the thickness of the foamed article as well the size of the cells (including thickness and width) are result effective variables. Accordingly, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as foam thickness and large cell width and thickness, and thus the optimum value of the claimed Sw/Ft and St/Ft ratios, through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Regarding claim 3, Doering does not expressly teach Sw/Nw≥4, where Nw represents an average width of bubbles adjacent to the wide space in a thickness direction. However, Doering teaches the pores in the center being large than the pore size in the area of at least one top layer in order to improve penetration resistance in the area of this top layer without increasing the weight of the panel (0007). Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as thickness of the large and small cells, and thus the optimum value of the claimed Sw/Nw≥4, through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Regarding claim 4, Doering does not expressly teach a ratio of St/Nt ≥ 2 where St represents the thickness of the wide space and Nt represents an average thickness of the bubbles adjacent to the wide space. However, as discussed above, Doering teaches that the size and density of the cells can be controlled (0007). Doering teaches that the size of the cells within the matrix and thus the strength, insulation and soundproofing can be selected in part by adjusting the foaming reaction (0007). Consequently, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as thickness of the large and small cells, and thus the optimum value of the claimed St/Nt ratio, through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Regarding claim 5, as can be seen from Fig. 1, the article of Doering includes at least one large cell (5) which comprise a plurality of large cells adjacent in a width direction.
	Regarding claim 6, Doering does not expressly teach wherein Av(Sw/Ft) ≥ 0.5 representing an average value of Sw/Ft for three wide spaces adjacent to each other. Given the foam thickness and width of the cells are result effective variables (see discussion above), it would have been obvious to one having ordinary skill in the art to have determined the optimum value of the average Sw/Ft of three large cells, through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments, filed 05/10/2022, with respect to the rejection(s) of claim(s) 1-6 over Anderson (US 5,660,900) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doering et al. (EP0609721).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781